Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered June 22, 2005, convicting defendant, after a jury trial, of two counts of assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of seven years, unanimously affirmed.
The court properly denied defendant’s motion to discharge a juror who had inadvertently encountered him in the hallway outside the courtroom as he was being escorted by two court officers. After conducting a thorough inquiry, the court properly determined, based upon the juror’s demeanor and her responses to the questions posed, that the incident had no effect on her impartiality (see People v Rodriguez, 71 NY2d 214, 219 [1988]; People v Buford, 69 NY2d 290, 299 [1987]). There is no basis for disturbing the court’s determinations concerning the juror’s credibility. Furthermore, the mere fact that the juror mistakenly returned to the courtroom on the morning after she was selected, instead of reporting to the central jury room as instructed, was no indication that she was unable to follow the court’s directions. Concur—Tom, J.P., Saxe, Friedman, Williams and Buckley, JJ.